DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 29 June 2022. As directed by the amendment: claims 1, 4-7, 10, 13-16, 19, 22-25, and 29 have been amended and claims 30-35 stand withdrawn. Claims 1-35 currently stand pending in the application. 
The amendments to claim 1 are sufficient to overcome the claim objections listed in the previous action. Namely, the minor informalities have been resolved. Accordingly, the relevant claim objections have been withdrawn. However, further claim objections as directed to the currently amended claims are presented below. 

Response to Arguments
Applicant’s arguments, filed on 29 June 2022, with respect to the rejections under 35 U.S.C. 102(a)(1)/(2) and 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Priority
The priority date is 31 July 2020. 


Claim Objections
Claims 1-29 are objected to because of the following informalities: typographical errors.  Appropriate correction is required. The following amendments are suggested: 
Throughout the claims, adjacent words are missing a space between them. A not exhaustive list includes, for example, claim 1 / ll. 2: “vessel,the”; claim 1 / ll. 7: “extendthrough”; claim 1 / ll. 11: “inthe”; claim 2 / ll. 2: “hemostasisvalves”; claim 3 / ll. 2: “aboutthe”. The claims should be reviewed thoroughly to amend these errors. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to claim 10, the limitations “the second valve including at least one tab disposed on a surface of the second valve and coupled to the hub” (ll. 6-7) and “a shaft assembly having a shaft hub coupled to the hub and the at least one tab of the first valve” (ll. 10-11) are not supported by the specification as originally filed. As recited by the specification, “The tabs 64 of the first valve 44a are configured to couple the first valve 44a to the shaft hub 25 of the shaft assembly 21d via the cartridge 48. The tabs 64 of the second valve 44b are configured to couple the second valve 44b to the hub 21b via the cartridge 48” (emphasis added) (par. 26). As shown in FIG. 2, the tabs 64 of the first valve 44a engage the cartridge 48 to couple the first valve to the shaft hub 25, and the tabs 64 of the second valve 44b engage the cartridge 48 to couple the second valve to the hub 21b. As shown in the drawings, the valves are disposed in the cartridge with the tabs extending distally from the respective valve. It is unclear from the drawings how the tabs can directly couple to the hub, as indicated by the claim, since they are disposed in the cartridge which is disposed in the hub. 














Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. US 8,137,321 to Argentine in view of U.S. Patent No. US 9,089,363 to Dooney, Jr. et al. (hereinafter, “Dooney”). 
As to claim 1, Argentine discloses an access sheath (100) configured to be disposed along a guidewire into a puncture of a vessel (col. 1 / ll. 64 – col. 2 / ll. 9), shown in FIGs. 5-11, the access sheath comprising a hub (180) having a proximal end (184) and a distal end (186) spaced from the proximal end (col. 7 / ll. 56-64), shown in FIGs. 5, 6, and 11; a cartridge (160) carried by the hub (due to their compressive and functional engagement) (col. 7 / ll. 4-15), shown in FIGs. 5, 6, 9, and 10, the cartridge having a first valve (68), a second valve (69) spaced from the first valve along a central axis (col. 5 / ll. 36-55, col. 7 / ll. 40-55), shown in FIGs. 5 and 6, wherein the first valve and the second valve each have a slit (72) that extends through the first valve and the second valve, respectively, along the central axis, shown in FIG. 6; and a shaft assembly (126 and 120) having a shaft hub (126) coupled to the hub (180) (col. 6 / ll. 24-26), shown in FIG. 5, and disposed relative to the cartridge (160) in a distal direction along the central axis (at least part of the shaft hub is distal to the cartridge), and a shaft (130) that extends from the shaft hub in the distal direction (col. 6 / ll. 30-31), shown in FIG. 5; wherein the first valve and the second valve include at least one set of tabs (74) configured to couple the first valve (68) to the shaft hub (126) and the second valve (69) to the hub (180) (via the cartridge 160 – the tabs couple the first and second valves to the cartridge which is coupled to the shaft hub and the hub, shown in FIG. 5; the instant application also discloses that the tabs couple the valves to the hubs via the cartridge, ¶26) (col. 5 / ll. 42-49, col. 7 / ll. 40-48). 
As to claim 2, Argentine discloses the access sheath of claim 1, wherein the first valve and the second valve are hemostasis valves (col. 5 / ll. 44-47). 
As to claim 4, Argentine discloses the access sheath of claim 1, wherein the first valve has a proximal surface, a distal surface spaced from the proximal surface along the central axis, and the respective slit extends from the proximal surface to the distal surface, wherein the second valve has a proximal surface, a distal surface spaced from the proximal surface of the second valve along the central axis, and the respective slit extends from the proximal surface to the distal surface of the second valve. 
As to claim 5, Argentine discloses the access sheath of claim 4, wherein the first valve (68) is seated against the shaft hub (126) (the first valve is seated against the cartridge 160 which is seated against the shaft hub, col. 7 / ll. 12-14, FIGs. 5, 8, and 10, such that the first valve is indirectly but securely seated against the shaft hub). 
As to claim 6, Argentine discloses the access sheath of claim 4, wherein the second valve (69) is firmly seated against the hub (180) (col. 8 / ll. 12-13, FIG. 5). 
Argentine is silent as to a spacer disposed between the first valve and the second valve (claim 1), wherein the proximal surface of the first valve abuts the spacer (claim 5) and the distal surface of the second valve abuts the spacer (claim 6). 
Dooney teaches an access sheath (200), shown in FIG. 9a, in the same field of endeavor of sealed access sheaths, comprising a first valve (30), a second valve (50) spaced from the first valve along a central axis, and a spacer (40) disposed between the first valve and the second valve to prevent the valves from interfering with each other and remaining open (col. 4 / ll. 29-40). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Argentine’s access sheath to include a spacer between the first and second valves to prevent the valves from interfering with each other and remaining open, as taught by Dooney, to ensure that the hemostasis valves in Dooney remain functional and remain fluid tight to blood. The spacer, taught in Dooney as having the same outer circumference as the valves in order to snugly fit within the surrounding structure, may be modified to include tabs as disclosed in Argentine’s valves to secure the spacer in the cartridge. The spacer would be disposed between the first valve and the second valve, wherein the proximal surface of the first valve (Argentine, 68) abuts the spacer and the distal surface of the second valve (Argentine, 69) abuts the spacer. 
Argentine is silent as to wherein the first valve and the second valve each have at least two slits that extend through the first valve and the second valve, respectively, along the central axis (claim 1); wherein the respective at least two slits extend from the proximal surface to the distal surface of the first valve, wherein the respective at least two slits extend from the proximal surface to the distal surface of the second valve (claim 4); wherein the at least two slits are three slits, wherein the three slits bisect each other at the central axis (claim 7). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hemostasis valves in Argentine to each include six slits that extend from the respective proximal to distal surfaces, since the mere multiplication of the essential working parts of a device involves only routine skill in the art, and more slits would allow each valve to more easily accept and mold around an instrument inserted therethrough. To evenly space the slits around the central axis, the now six slits in each valve would appear to be three slits that bisect each other at the central axis. 

Claims 3, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Argentine in view of Dooney (hereinafter, “Argentine/Dooney”), as applied to claims 1, 2, and 4-7 above, and further in view of U.S. Patent No. 4,798,594 to Hillstead. 
As to claims 3, 8, and 9, Argentine/Dooney disclose the claimed invention except for wherein the at least two slits are three slits that spiral about the central axis (claim 3); wherein the three slits of the first valve extend in a spiral about the central axis from the proximal surface of the first valve to the distal surface of the first valve (claim 8); wherein the three slits of the second valve extend in a spiral about the central axis from the proximal surface of the second valve to the distal surface of the second valve (claim 9). 
As to claim 1, Hillstead teaches a hemostasis valve for use in an access sheath, the valve having at least two slits that extend through the valve, shown in FIGs. 3-5. 
As to claim 3, Hillstead teaches the access sheath of claim 1, wherein the at least two slits are three slits that spiral about a central axis, shown in FIGs. 3-5, this spiral design permitting easy insertion and withdrawal of instruments through the valve while providing sufficient gripping action so that the instruments are not easily dislodged by unintentional means (col. 1 / ll. 61 – col. 2 / ll. 8). 
As to claims 8 and 9, Hillstead teaches wherein the three slits of the valve extend in a spiral about the central axis from the proximal surface to the distal surface, shown in FIGs. 3-5. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the slits in each valve in Argentine/Dooney in a spiral about the central axis, wherein the six slits (i.e. three bisected slits) of each of the first valve and the second valve extend in a spiral about the central axis from the proximal surface to the distal surface of the respective valve, to permit easy insertion and withdrawal of instruments through the valves while providing sufficient gripping action so that the instruments are not easily dislodged by unintentional means, as taught by Hillstead. 

Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Argentine in view of Dooney and Hillstead. 
As to claim 10, Argentine discloses an access sheath (100) configured to be disposed along a guidewire into a puncture of a vessel (col. 1 / ll. 64 – col. 2 / ll. 9), shown in FIGs. 5-11, the access sheath comprising a hub (180) having a proximal end (184) and a distal end (186) spaced from the proximal end (col. 7 / ll. 56-64), shown in FIGs. 5, 6, and 11; a cartridge (160) carried by the hub (due to their compressive and functional engagement) (col. 7 / ll. 4-15), shown in FIGs. 5, 6, 9, and 10, the cartridge having a first valve (68) that includes at least one tab (74) disposed on a surface of the first valve, shown in FIG. 6, a second valve (69) spaced from the first valve along a central axis (col. 5 / ll. 36-55, col. 7 / ll. 40-55), shown in FIGs. 5 and 6, the second valve including at least one tab (74) disposed on a surface of the second valve and coupled to the hub (via the cartridge 160 – the tab couples the second valve to the cartridge which is coupled to the hub, shown in FIG. 5; the instant application also discloses that the tabs couple the valves to the hubs via the cartridge, ¶26) (col. 5 / ll. 42-49, col. 7 / ll. 40-48); and a shaft assembly (126 and 120) having a shaft hub (126) coupled to the hub (180) (col. 6 / ll. 24-26), shown in FIG. 5, and the at least one tab of the first valve (via the cartridge 160 – the tab couples the first valve to the cartridge which is coupled to the shaft hub, shown in FIG. 5; the instant application also discloses that the tabs couple the valves to the hubs via the cartridge, ¶26) and disposed relative to the cartridge in a distal direction along the central axis (at least part of the shaft hub is distal to the cartridge), and a shaft (130) that extends from the shaft hub in the distal direction (col. 6 / ll. 30-31), shown in FIG. 5. 
As to claim 11, Argentine discloses the access sheath of claim 10, wherein the first valve and the second valve are hemostasis valves (col. 5 / ll. 44-47). 
As to claim 13, Argentine discloses the access sheath of claim 10, wherein the first valve and the second valve each have a proximal surface, and a distal surface spaced from the proximal surface along the central axis, and wherein the slit extends from the respective proximal surface to the respective distal surface. 
As to claim 14, Argentine discloses the access sheath of claim 13, wherein the first valve (68) is seated against the shaft hub (126) (the first valve is seated against the cartridge 160 which is seated against the shaft hub, col. 7 / ll. 12-14, FIGs. 5, 8, and 10, such that the first valve is indirectly but securely seated against the shaft hub). 
As to claim 15, Argentine discloses the access sheath of claim 13, wherein the second valve (69) is firmly seated against the hub (180) (col. 8 / ll. 12-13, FIG. 5). 
Argentine is silent as to a spacer disposed between the first valve and the second valve (claim 10), wherein the proximal surface of the first valve abuts the spacer (claim 14) and the distal surface of the second valve abuts the spacer (claim 15). 
Dooney teaches an access sheath (200), shown in FIG. 9a, in the same field of endeavor of sealed access sheaths, comprising a first valve (30), a second valve (50) spaced from the first valve along a central axis, and a spacer (40) disposed between the first valve and the second valve to prevent the valves from interfering with each other and remaining open (col. 4 / ll. 29-40). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Argentine’s access sheath to include a spacer between the first and second valves to prevent the valves from interfering with each other and remaining open, as taught by Dooney, to ensure that the hemostasis valves in Dooney remain functional and remain fluid tight to blood. The spacer, taught in Dooney as having the same outer circumference as the valves in order to snugly fit within the surrounding structure, may be modified to include tabs as disclosed in Argentine’s valves to secure the spacer in the cartridge. The spacer would be disposed between the first valve and the second valve, wherein the proximal surface of the first valve (Argentine, 68) abuts the spacer and the distal surface of the second valve (Argentine, 69) abuts the spacer. 
Argentine is silent as to wherein the first valve and the second valve each have at least two slits that extend along the central axis (claim 10); wherein the respective at least two slits extend from the proximal surface to the distal surface of the first valve, wherein the respective at least two slits extend from the proximal surface to the distal surface of the second valve (claim 13); wherein the at least two slits are three slits, wherein the three slits bisect each other at the central axis (claim 16). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hemostasis valves in Argentine to each include six slits that extend from the respective proximal to distal surfaces, since the mere multiplication of the essential working parts of a device involves only routine skill in the art, and more slits would allow each valve to more easily accept and mold around an instrument inserted therethrough. To evenly space the slits around the central axis, the now six slits in each valve would appear to be three slits that bisect each other at the central axis. 
Argentine is silent as to wherein the at least two slits twist about the central axis (claim 10); wherein the at least two slits are three slits that spiral about the central axis (claim 12); wherein the three slits of the first valve extend in a spiral about the central axis from the proximal surface of the first valve to the distal surface of the first valve (claim 17); wherein the three slits of the second valve extend in a spiral about the central axis from the proximal surface of the second valve to the distal surface of the second valve (claim 18). 
As to claim 10, Hillstead teaches a hemostasis valve for use in an access sheath, the valve having at least two slits that twist about the central axis, this spiral design permitting easy insertion and withdrawal of instruments through the valve while providing sufficient gripping action so that the instruments are not easily dislodged by unintentional means (col. 1 / ll. 61 – col. 2 / ll. 8), shown in FIGs. 3-5. 
As to claim 12, Hillstead teaches the access sheath of claim 10, wherein the at least two slits are three slits that spiral about a central axis, shown in FIGs. 3-5, this spiral design permitting easy insertion and withdrawal of instruments through the valve while providing sufficient gripping action so that the instruments are not easily dislodged by unintentional means (col. 1 / ll. 61 – col. 2 / ll. 8). 
As to claims 17 and 18, Hillstead teaches wherein the three slits of the valve extend in a spiral about the central axis from the proximal surface to the distal surface, shown in FIGs. 3-5. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the slits in each valve in Argentine in a spiral about the central axis, wherein the six slits (i.e. three bisected slits) of each of the first valve and the second valve extend in a spiral about the central axis from the proximal surface to the distal surface of the respective valve, to permit easy insertion and withdrawal of instruments through the valves while providing sufficient gripping action so that the instruments are not easily dislodged by unintentional means, as taught by Hillstead. 

Claims 19, 20, 22-25, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. US 6,682,489 to Tenerz et al. (hereinafter, “Tenerz”) in view of Argentine and Dooney. 
As to claim 19, Tenerz discloses a vascular closure system configured to seal a puncture in a vessel (col. 3 / ll. 49-55), shown in FIGs. 4-5, the vascular closure system comprising an access sheath (10) configured to be inserted into the vessel (7), the access sheath having a proximal end and a distal end spaced from the proximal end along a central axis, the access sheath further including a hub (proximal enlarged diameter portion of 10); a valve (11); a shaft assembly (distal smaller diameter portion of 10) that extends from the hub in the distal direction to define the distal end of the access sheath; and an access channel that extends from the proximal end at the hub to the distal end along the central axis; and a deployment assembly having a sealing element (2) configured to seal the puncture in the vessel (col. 3 / ll. 54-55), wherein the deployment assembly is insertable into the access channel and into engagement with the valve such that the valve stretches around the deployment assembly (a commonly understood definition of the term stretch is to be made wider without tearing or breaking; the opening in the valve is made wider when the deployment assembly is inserted through the valve, as shown unstretched in FIG. 3 and stretched in FIGs. 4-5). 
As to claim 20, Tenerz discloses wherein the valve is a hemostasis valve (col. 3 / ll. 52). 
As to claim 28, Tenerz discloses wherein the valve is configured to inhibit blood flow along an outer surface of the deployment assembly (since it is a hemostasis valve, where hemostasis means the stopping of a flow of blood) when 1) the deployment assembly is engaged with the valve and 2) a distal end of the deployment assembly is placed inside the vessel (the valve is shown tightly surrounding the inserted deployment assembly and inhibits blood flow around the deployment assembly at least proximally of the valve), shown in FIGs. 4-5. 
As to claim 29, Tenerz discloses wherein the valve is configured to transition from an unstretched state into a stretched state when the deployment assembly is inserted therein (a commonly understood definition of the term stretch is to be made wider without tearing or breaking; the opening in the valve is made wider when the deployment assembly is inserted through the valve, as shown unstretched in FIG. 3 and stretched in FIGs. 4-5). 
Tenerz is silent as to a cartridge carried by the hub, the cartridge having a first valve, a second valve spaced from the first valve along the central axis, and at least one set of tabs configured to seal the first valve and the second valve within the access sheath; a shaft assembly having a shaft hub coupled to the hub and disposed relative to the cartridge in a distal direction along the central axis, and a shaft that extends from the shaft hub in the distal direction to define the distal end of the access sheath; wherein the deployment assembly is insertable into the access channel and into engagement with the first valve and the second valve such that the first valve and second valve stretch around the deployment assembly (claim 19); wherein the first valve and the second valve are hemostasis valves (claim 20); wherein the first valve and the second valve each have a proximal surface, and a distal surface spaced from the proximal surface along the central axis (claim 22); wherein the first valve is seated against the shaft hub (claim 23); wherein the second valve is firmly seated against the hub (claim 24); wherein the first valve and the second valve are configured to inhibit blood flow along an outer surface of the deployment assembly when 1) the deployment assembly is engaged with the first valve and the second valve and 2) a distal end of the deployment assembly is placed inside the vessel (claim 28); wherein the first valve and the second valve are configured to transition to from an unstretched state into a stretched state when the deployment assembly is inserted therein (claim 29). 
As to claim 19, Argentine teaches a system comprising an access sheath (100) configured to be inserted into a vessel (col. 1 / ll. 64 – col. 2 / ll. 9), shown in FIGs. 5-11, in the same field of endeavor of sealed access sheaths, the access sheath having a proximal end and a distal end spaced from the proximal end along a central axis, the access sheath further including a) a hub (180) (col. 7 / ll. 56-64), shown in FIGs. 5, 6, and 11; b) a cartridge (160) carried by the hub (due to their compressive and functional engagement) (col. 7 / ll. 4-15), shown in FIGs. 5, 6, 9, and 10, the cartridge having a first valve (68), a second valve (69) spaced from the first valve along the central axis (col. 5 / ll. 36-55, col. 7 / ll. 40-55), shown in FIGs. 5 and 6, the first valve and the second valve each having 1) a slit (72) that extends along the central axis, shown in FIG. 6, and 2) at least one set of tabs (74) configured to seal the first valve and the second valve within the access sheath (by securely coupling the valves into the cartridge 160 which is then sealed between the hub 180 and shaft hub 126, such that the valves are sealed within the access sheath as part of the functional whole) (col. 5 / ll. 42-49, col. 7 / ll. 40-48); c) a shaft assembly (126 and 120 and 114) having a shaft hub (126) coupled to the hub (180) (col. 6 / ll. 24-26), shown in FIG. 5, and disposed relative to the cartridge (160) in a distal direction along the central axis (at least part of the shaft hub is distal to the cartridge), and a shaft (130, 114) that extends from the shaft hub in the distal direction (col. 6 / ll. 30-31), shown in FIG. 5, to define the distal end of the access sheath; and d) an access channel that extends from the proximal end at the hub to the distal end along the central axis, shown in FIG. 5; wherein the first and second valve stretch around an assembly inserted into the access channel. 
As to claim 20, Argentine teaches the vascular closure system of claim 19, wherein the first valve and the second valve are hemostasis valves (col. 5 / ll. 44-47). 
As to claim 22, Argentine teaches the vascular closure system of claim 19, wherein the first valve and the second valve each have a proximal surface, and a distal surface spaced from the proximal surface along the central axis. 
As to claim 23, Argentine teaches the vascular closure system of claim 22, wherein the first valve (68) is seated against the shaft hub (126) (the first valve is seated against the cartridge 160 which is seated against the shaft hub, col. 7 / ll. 12-14, FIGs. 5, 8, and 10, such that the first valve is indirectly but securely seated against the shaft hub). 
As to claim 24, Argentine teaches the vascular closure system of claim 22, wherein the second valve (69) is firmly seated against the hub (180) (col. 8 / ll. 12-13, FIG. 5). 
As to claim 28, Argentine teaches the vascular closure system of claim 19, wherein the first valve and the second valve are configured to inhibit blood flow along an outer surface of an assembly inserted therethrough when 1) the assembly is engaged with the first valve and the second valve (col. 5 / ll. 44-47). 
As to claim 29, Argentine teaches the vascular closure system of claim 19, wherein the first valve and the second valve are configured to transition from an unstretched state into a stretched state when the assembly is inserted therein. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tenerz’s access sheath to include the valve mechanism and structure as taught by Argentine, including the first and second valves, and the hub and shaft assembly that structurally carry and securely hold the valves in place with relation to the rest of the access sheath by utilizing the tabs on the valves, since having two hemostasis valves provides a backup precaution for sealing in the event that one of the valves is damaged, provides for better sealing around the inserted deployment assembly of Tenerz, and prevents passage of air or blood through the sheath when the deployment assembly is removed (Argentine, col. 5 / ll. 44-47). As applied to Tenerz, the proximal end of the access sheath would incorporate the structure, including the two valves, hub, and cartridge as taught by Argentine, and the distal end of the access sheath would extend from the hub to comprise the shaft assembly as taught by Argentine which is the distally extending distal end as disclosed in Tenerz that extends toward the vessel. The valves would be configured to inhibit blood flow along an outer surface of the deployment assembly when 1) the deployment assembly is engaged with the first valve and the second valve and 2) a distal end of the deployment assembly is placed inside the vessel, since the valves are hemostasis valves and would mold around the deployment assembly inserted through the valves and would inhibit blood flow around the deployment assembly at least proximally of the valves. Any components such as the transducer (13) in Tenerz may still be attached to the access sheath at a location distal to the valves so as not to affect the functioning of Tenerz. 
Tenerz/Argentine are silent as to a spacer disposed between the first valve and the second valve (claim 19); the proximal surface of the first valve abuts the spacer (claim 23); the distal surface of the second valve abuts the spacer (claim 24). 
Dooney teaches an access sheath (200), shown in FIG. 9a, in the same field of endeavor of sealed access sheaths, comprising a first valve (30), a second valve (50) spaced from the first valve along a central axis, and a spacer (40) disposed between the first valve and the second valve to prevent the valves from interfering with each other and remaining open (col. 4 / ll. 29-40). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tenerz/Argentine’s access sheath to include a spacer between the first and second valves in Argentine to prevent the valves from interfering with each other and remaining open, as taught by Dooney, to ensure that the hemostasis valves in Dooney remain functional and remain fluid tight to blood. The spacer, taught in Dooney as having the same outer circumference as the valves in order to snugly fit within the surrounding structure, may be modified to include tabs as disclosed in Argentine’s valves to secure the spacer in the cartridge. The spacer would be disposed between the first valve and the second valve, wherein the proximal surface of the first valve (Argentine, 68) abuts the spacer and the distal surface of the second valve (Argentine, 69) abuts the spacer. 
Tenerz/Argentine are silent as to the first valve and the second valve each having at least two slits that extend along the central axis (claim 19); wherein the at least two slits extend from the respective proximal surface to the respective distal surface (claim 22); wherein the at least two slits are three slits, wherein the three slits bisect each other at the central axis (claim 25). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hemostasis valves in Tenerz/Argentine to each include six slits that extend from the respective proximal to distal surfaces, since the mere multiplication of the essential working parts of a device involves only routine skill in the art, and more slits would allow each valve to more easily accept and mold around an instrument inserted therethrough. To evenly space the slits around the central axis, the now six slits in each valve would appear to be three slits that bisect each other at the central axis. 

Claims 21, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tenerz in view of Argentine and Dooney (hereinafter, “Tenerz/Argentine/Dooney”), as applied to claims 19, 20, 22-25, 28, and 29 above, and further in view of Hillstead. 
As to claims 21, 26, and 27, Tenerz/Argentine/Dooney disclose the claimed invention except for wherein the at least two slits are three slits that spiral about the central axis (claim 21); wherein the three slits of the first valve extend in a spiral about the central axis from the proximal surface of the first valve to the distal surface of the first valve (claim 26); and wherein the three slits of the second valve extend in a spiral about the central axis from the proximal surface of the second valve to the distal surface of the second valve (claim 27). 
As to claim 19, Hillstead teaches a hemostasis valve for use in an access sheath, the valve having at least two slits that extend through the valve, shown in FIGs. 3-5. 
As to claim 21, Hillstead teaches the access sheath of claim 1, wherein the at least two slits are three slits that spiral about a central axis, shown in FIGs. 3-5, this spiral design permitting easy insertion and withdrawal of instruments through the valve while providing sufficient gripping action so that the instruments are not easily dislodged by unintentional means (col. 1 / ll. 61 – col. 2 / ll. 8). 
As to claims 26 and 27, Hillstead teaches wherein the three slits of the valve extend in a spiral about the central axis from the proximal surface to the distal surface, shown in FIGs. 3-5. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the slits in each valve in Tenerz/Argentine/Dooney in a spiral about the central axis, wherein the six slits (i.e. three bisected slits) of each of the first valve and the second valve extend in a spiral about the central axis from the proximal surface to the distal surface of the respective valve, to permit easy insertion and withdrawal of instruments through the valves while providing sufficient gripping action so that the instruments are not easily dislodged by unintentional means, as taught by Hillstead. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775            

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775